DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1-8, drawn to a container set comprising a filter unit.
	Group II, claims 9-12,  drawn to a method for preparing a sample for analysis from a specimen
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a filter unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent Application Publication US 2015/0031040 to Calanca et al. (herein Calanca).  Calanca teaches an apparatus comprising a hollow device (see [0031]) wherein the hollow device (i.e. filter unit) comprises a chamber (i.e. housing) and a  filter attached to said chamber (see [0039]; Fig. 5). Calanca teaches the chamber has an open end for receiving a sample (see [0031]) and a second open end for discharging liquid after passing through said filter (see [0060-0061]; Fig. 5). Calanca teaches wherein the chamber joins with covering device 11 (i.e. closing unit) (see [0093]; Fig. 5). Calanca further teaches wherein said hollow device is subject to centrifugation (see [0051]). 
During a telephone conversation with Attorney John Bird on 12 May 2022 an election was made without traverse to prosecute the invention of Group II, claims 9-12.  Claims 1-8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Bird on 12 May 2022. An agreement was reached with the attorney to cancel non-elected claims 1-8. 
The application has been amended as follows: 
Claim 1. (Canceled)
Claim 2. (Canceled)
Claim 3. (Canceled)
Claim 4. (Canceled)
Claim 5. (Canceled)
Claim 6. (Canceled)
Claim 7. (Canceled)
Claim 8. (Canceled)

REASONS FOR ALLOWANCE
Claims 9-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2015/0031040 to Calanca et al. (herein Calanca).
Calanca teaches a method for the treatment of a biological sample (see Abstract) comprising: inserting sample B into a hollow device 2 wherein said hollow device 2 is arranged inside a discharge element 22 (see [0116]; Figs. 10 and 11); concentrating sample B by applying a force to sample B in the hollow device 2 towards a filter 9 so that part of liquid component D of sample B passes through said filter 9 so that particle C remains in an inner chamber 3 inside hollow device 2 thus obtaining the concentrated sample A (see [0118]; Figs. 11 and 12) wherein said force applied is centrifugal (see [0119]); removing hollow device 2 from element 22 and coupling with a covering device 11 so to obstruct filter 9 and prevent passage of material (see [0121]); adding buffer T suited for a particular purpose is inserted into hollow device 2 (see [0122]; Fig. 14); analyzing resultant contents of said device (see [0143]). As mentioned above, Calanca teaches hollow device 2 (i.e. filter unit) includes chamber 3 (i.e. housing) having an opening 5 (see [0031]; Fig. 5) that may be closable (see Figs. 1-9 and 13-14) and opening 10, opposite opening 5, for discharging liquid after passing through said filter (see [0060-0061]; Fig. 5) and wherein filter 9 is fixed to chamber 3 (see Fig. 5). Calanca teaches sample B is introduced through opening 5, wherein sample B comprises particles C and liquid D, into the space defined by chamber 3 and filter 9 (see Figs. 10-12).  Calanca teaches opening 10 is configured such that a filtrate is transmitted through the filter can be therethrough discharged (see Figs. 5 and 11-12). As mentioned above, covering device 11 (i.e. closing unit) Is joined with hollow device 2 thereby obstructing opening 10 (see [0076]; Fig. 5). Calanca teaches adjustment element 19 as part of covering device 11 configured to reduce air between hollow device 2 and covering device 11 (see [0095-0096]; Figs. 13-14).
Calanca fails to teach nor fairly suggest the method step of “fixing a specific substance in the specimen to a solid surface; … releasing away a substance to be collected from the specific substance fixed to the solid surface to a liquid; … a space between the closing unit and the filter unit is made into positive pressure relative to a pressure in the sample holding space, and the substance to be collected is released away into the liquid in this positive pressure state” as recited in independent instant claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797